WEBSTER, J.,
dissenting.
The order which is the subject of this appeal was not entered until some 254 days after the final hearing. The order contains numerous factual errors. Given those errors, and the fact that an assessment of the claimant’s credibility was critical to the outcome, I am of the opinion that the order is stale; and that, in the interest of justice, it should be vacated, and the case remanded for a new hearing. E.g., Maddox v. Rinaldi’s Expressway Lanes, 459 So.2d 421 (Fla. 1st DCA 1984) (reversing an order entered five months after the final hearing because the claimant’s credibility was critical and it was apparent from the order that the facts were not fresh in the deputy commissioner’s mind when the order was entered); Rappoport v. American Hospital, 406 So.2d 1244 (Fla. 1st DCA 1981) (reversing because a 284-day delay between the final hearing and the entry of the order was “excessive” considering that “the chief issue [wa]s the credibility of the claimant”). Because the majority affirms, respectfully, I dissent.